PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cohen et al.
Application No. 13/646,758
Filed: October 08, 2012
For: Rare-Earth Metal Halide Scintillators with Reduced Hygroscopicity and Method of Making the Same
:
:
:
:	DECISION ON PETITION
:
:
:





This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 07, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed March 22, 2021. The issue fee was timely paid on May 25, 2021.  Accordingly, the application became abandoned on March 26, 2021.  A Notice of Abandonment was mailed June 01, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Inventor’s Oath/Declaration for Peter Call Cohen, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  





Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.





/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


cc: Peter Kendall
     40 Liberty Blvd.
     Malvern, Pennsylvania
     19355